United States Court of Appeals
                     For the First Circuit


No. 02-1318

                    UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                        DENNIS J. MOONEY,

                      Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on December 30, 2002 is
amended as follows:

     Page 11, footnote 1:   Insert the following sentence at the
end of the footnote:

          "We note, however, that appellate counsel for
          the government was not the attorney who
          prosecuted the case in the district court."